Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 12/21/2020.
2.	Claims 1-18 are pending in the application. Claims 1, 7, and 13 are independent claims.




Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/28/21 was filed after the mailing date of the application on 12/21/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.











Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 1, 7, and 13, the claims recites the limitation "scheduling the set of content items into the set of time slots in accordance with the rankings" however it is unclear, because the claim includes ‘ranking the set of content based on at least one of a content item category or a content item predefined relevance score’ and ‘ranking the set of time slots based on device usage analysis for the period of time’, what ‘the rankings’ refers back to within the claim.
In reference to dependent claims 2-6, 8-12, and 14-18, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims.
In reference to dependent claims 6, 12, and 18, the claims recite the phrase ‘the desired usage pattern’. There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Musuvathi et al., PGPub. 2018/0365580 filed (6/15/2017) in view of Petersen et al., PGPub. 2012/0023226 filed (5/25/2011).
In reference to independent claim 1, Musuvathi teaches:
	selecting a set of content items from a content item collection based upon a temporal relevance and a contextual relevance to a period of time (See Musuvathi, para. 0034-0036 and 0048) a means of selecting a set of content based upon temporal relevance such as time of day and contextual information such as application usage history, browsing history, location data, etc. A ranked set of content elements to be displayed at a user device.
	ranking the set of content items based on at least one of a content item category or a content item predefined relevance score (See Musuvathi, para. 0011 and 0061) Utilizes a threshold ranking and ranked position such as a top ranked or score to determine content for inclusion within a display (i.e. predetermined relevance score) as a means of ranking content items. In various examples, the ranking 
	partitioning the period of time into a set of time slots to schedule for rendering content in an application (See Musuvathi, para. 0004) utilizes a feature set including individual features related to device information such as time of day a request is submitted, application usage history, or any other device information that could be useful in making recommendations of content. The reference fails to explicitly state partitioning the period of time into a set of time slots however the reference to Petersen (See Petersen, para. 0128-0135) Identifying different periods of time and time segments such as a time of day, day of the week, sleep time, specific location based on time. Further, the analysis is utilized when tracking user behavior and identifying patterns in user behavior in relation to the rendering of content. Based on the tracked user behaviors, activities, habits, tendencies, the prediction engine can use the information to predict user behavior and use the predicted user behavior to predict user activity sessions and render content based on the predicted user activity sessions. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Musuvathi which teaches contextual feature information received from the device including temporal data and device characteristic data to deliver suggested content with the reference to Petersen which teaches partitioning a period of time based on user behavior tracking from a device to determine activity sessions for delivering content to a device since this would have provided an added benefit of increasing the likelihood that a user would receive and view targeted content.
	ranking the set of time slots based on device usage analysis for the period of time, the device usage analysis comprising information on preferences for a user device activity type, and the user device activity type comprising interactions with rendered content; scheduling the set of content items into the set of time slots in accordance with the rankings (See Musuvathi, para. 0004) utilizes a feature set including individual features related to device information such as time of day a request is 
In reference to dependent claim 2, Musuvathi teaches:
	Selecting content items from the content item collection based on an aesthetic relevance (See Musuvathi, para. 0011) targeted advertisements that the user is likely more interested in can be displayed using the ranking threshold techniques as well as placing specific content items directly within a search engine result page for an aesthetic relevance.


In reference to dependent claim 3, Musuvathi teaches:
	determining the category for the content item with an image classifier (See Musuvathi, para. 0001-0004) Stochastic gradient descent comprises a method for regression and classification tasks. Stochastic gradient descent uses a training dataset to generate a model and is used to determine an output of a targeted advertisement.
In reference to dependent claim 4, Musuvathi teaches:
	Wherein the temporal relevance and the contextual relevance are values from local data on client device (See Musuvathi, para. 0004-0007) feature set data includes time of data and contextual relevance data such as local device data from a device such as personal information collected, search history, browsing history, and application usage history.
In reference to dependent claim 5, Musuvathi teaches:
	Wherein the period of time is a day within a timeline with time slots for continuously scheduled content rendered from the content collection (See Musuvathi, para. 0004) utilizes a feature set including individual features related to device information such as time of day a request is submitted, application usage history, or any other device information that could be useful in making recommendations of content. The reference fails to explicitly state partitioning the period of time into a set of time slots however the reference to Petersen (See Petersen, para. 0128-0138) partitions different periods of time into time segments such as a time of day, day of the week, sleep time, specific location based on time. Further, the analysis us utilized when tracking user behavior and identifying patterns in user behavior in relation to the rendering of content. Further, identifying a user behavior or pattern can identify a ranking in when (daytime or nighttime) if a user accesses, check applications, services in a certain order (whether the ordering has time/day dependencies. Thus, partitioning time periods and determining whether user behaves a certain way during different time period in day suggests ranking/identifying time segments when a user interacts with rendered content. Thus, it would have been obvious to one of 
In reference to dependent claim 6, Musuvathi teaches:
	detecting a usage pattern for a content item, the detected usage pattern comprising at least one interaction in relation to the content item, wherein the desired usage pattern is a series of interactions with a rendered content in an application (See Musuvathi, para. 0009 and 0058) each training data subset includes multiple data instances of a feature set and, for each data instance, a label indicating whether a user interaction with the content element displayed occurs. 
	storing an association between the content item and the detected usage pattern in local data, the local data comprising at least one association between the content item and a content item feature (See Musuvathi, para. 0009 and 0058) each training data subset includes multiple data instances of a feature set and, for each data instance, a label indicating whether a user interaction with the content element displayed occurs. The global model can be used to determine a likelihood, given a new data instance of a feature set, that a user performs a computer interaction with content element. 
In reference to claims 7-12, the claims recite a computer readable medium storing executable instructions for carrying out similar limitations to those found in the method claims, numbered 1-6, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to claims 13-18, the claims recite a system for carrying out similar limitations to those found in the method claims, numbered 1-6, respectively. Therefore, the claims are rejected under similar rationale.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178